Citation Nr: 0709366	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  04-24 676	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for bilateral hearing 
loss. 

2. Service connection for bilateral hearing loss. 

3. Entitlement to service connection for tinnitus.  

4 Entitlement to a rating higher than 30 percent for 
residuals of a right knee injury with instability. 

5. Entitlement to a rating higher than 20 percent for 
residuals of a right knee injury with degenerative joint 
disease. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1946 to January 1948.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, dated in May 2003 and May 
2004, of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  

As the claim for service connection for bilateral hearing 
loss was previously denied by the RO in a rating decision in 
July 1992, the Board must determine whether new and material 
evidence has been submitted to reopen the claim, and what the 
RO determined in this regard is irrelevant.  Jackson v. 
Principi, 256 F.3d 1366 (Fed. Cir. 2001).       

In March 2007, the case was advanced on the docket due to the 
veteran's age.  38 U.S.C.A. § 7107; 38 C.F.R. § 20.900(c).  

The claim for increase for residuals of a right knee injury 
with degenerative joint disease is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a rating decision in July 1992, the RO denied the 
veteran's claim of service connection for hearing loss; after 
the veteran was notified of the adverse determination and of 
his appellate rights, he did not appeal the rating decision.  

2. The additional evidence presented since the rating 
decision in July 1992 relates to an unestablished fact 
necessary to substantiate the claim, that is, that current 
hearing loss may be due to noise exposure during service, and 
raises a reasonable possibility of substantiating the claim 
of service connection for bilateral hearing loss. 

3. Bilateral hearing loss was not affirmatively shown to have 
been present during service, bilateral sensorineural hearing 
loss was not manifest to a compensable degree within one year 
of separation from service, and current bilateral hearing 
loss, diagnosed after service, is unrelated to disease, 
injury, or event of service origin.  

4. Tinnitus was not affirmatively show to have been present 
during service, and current tinnitus, first diagnosed after 
service, is unrelated to a disease, injury, or event of 
service origin.  

5. The current rating of 30 percent for residuals of a right 
knee injury is the maximum schedular rating based on 
instability. 


CONCLUSIONS OF LAW

1. The rating decision of July 1992 by the RO, denying 
service connection for hearing loss, became final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a) (2006).  

2. The additional evidence presented since the rating 
decision by the RO in July 1992, denying service connection 
for hearing loss, is new and material and the claim of 
service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. 
§ 3.156(a) (2006). 

3. Bilateral hearing loss was not incurred in or aggravated 
by service and service connection for sensorineural hearing 
loss may not be presumed based on the one-year presumption 
for a chronic disease.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2006).  

4. Tinnitus was not incurred in or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  

5. The criteria for a rating higher than 30 percent for 
residuals of a right knee injury with instability have not 
been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.71a, Diagnostic Code 5257 (2006).   


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

38 U.S.C.A. § 5103(a) requires that VA notify a claimant of 
the information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant is expected to provide.  VA must request any 
evidence in a claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159.  

In a new and material evidence claim, the notice must include 
the evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

On the application to reopen the claim of service connection 
for bilateral hearing loss and the claim of service 
connection for tinnitus, the RO provided pre-adjudication 
VCAA notice by letter dated in March 2003.  On the claim to 
reopen, the notice included the type of evidence needed to 
reopen the claim, namely, evidence that was new and material.  
The notice also included the type of evidence needed to 
substantiate the underlying claim of service connection for 
bilateral hearing loss and the claim of service connection 
for tinnitus, that is, evidence of a disease, injury, or 
event causing a disease or injury during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the disease, injury, or event 
causing a disease or injury during service.  The veteran was 
informed that VA would obtain service records, VA records, 
and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, 
such as private medical records, or with his authorization VA 
would obtain any such records on his behalf.  He was asked to 
submit evidence, which would include evidence in his 
possession that pertained to the claims.  The notice included 
the general provision for the effective date of the claims, 
that is, the date of receipt of the claims.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of service connection claim 
except for the degree of disability assignable); and of Kent 
v. Nicholson, 20 Vet. App. 1 (2006) (the elements of a new 
and material evidence claim).

To the extent that the VCAA notice did not include the degree 
of disability, as the claims are denied, no disability rate 
is assignable and any defect with regard to such notice is 
harmless error. 



As for the claim for increase, the RO provided pre-
adjudication VCAA notice by letter dated in January 2004.  
The notice included the type of evidence needed to 
substantiate the claim for increase, that is, evidence that 
the disability had increased in severity.  The veteran was 
informed that VA would obtain VA records and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records, or with his authorization VA would obtain any such 
records on his behalf.  He was asked to submit evidence, 
which would include evidence in his possession that pertained 
to the claim.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of service connection claim 
except for the degree of disability assignable and effective 
date for the disability). 

To the extent that the RO did not provide notice of the 
degree of disability assignable, at this stage of the appeal, 
when the veteran already has notice of the rating criteria, 
there is no reasonable possibility that further notice of the 
exact same information would aid in substantiating the claim 
for increase, and any deficiency as to VCAA compliance 
regarding the degree of disability assignable is harmless 
error.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).   

To the extent that the RO did not provide the veteran with 
notice of the effective date for the claim for increase, as 
the claim is denied, no effective date will be assigned and 
any defect with regard to such notice is harmless error. 



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  Here, the veteran's service medical 
records, as well as private and VA medical records.  The 
veteran was afforded VA examinations and a VA nexus opinion 
was obtained. 

The veteran cancelled his requests for hearings before a 
Decision Review Officer and the Board.  As there is no 
indication of the existence of additional evidence to 
substantiate the claims, the Board concludes that the duty-
to-assist provisions of the VCAA have been complied with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim
Hearing Loss

In a rating decision in July 1992, the RO denied the 
veteran's initial claim of service connection for hearing 
loss on the basis that hearing loss was not shown during 
service and hearing loss shown after service was unrelated to 
service.  After the veteran was provided notice of the 
decision and of his appellate rights, he did not appeal the 
rating decision, denying the claim of service connection for 
hearing loss, and the rating decision became final based on 
the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.  

In January 2003, the veteran applied to reopen the claim of 
service connection for bilateral hearing loss. 

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  



Because the rating decision in July 1992 was the last final 
denying of the claim, the Board must review the evidence 
submitted since that rating decision to determine whether the 
veteran's claim should be reopened and re-adjudicated on the 
merits.  38 U.S.C.A. § 5108.     

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).     

Evidence Previously Considered 

The service medical records contain no complaint, finding, or 
history of hearing loss.  After service, bilateral 
sensorineural hearing loss was first diagnosed in July 1991  

Additional Evidence

The evidence presented since the rating decision by the RO in 
July 1992 consists of private and VA medical records and the 
veteran's statements.  

In December 2002, an audiogram was done by Kaiser Permanente.  
History included excessive noise exposure, and the impression 
was bilateral sensorineural loss. 

On VA audiometric testing in April 2003, the threshold levels 
in decibels, at the tested frequencies, were:  

Hertz
500
1,000
2,000
3,000
4,000
Right 
Ear
20
20
25
40
45
Left Ear
30
25
55
50
55

Speech recognition scores were 94 percent in the right ear 
and 90 percent in the left.  The diagnosis was bilateral high 
frequency sensorineural loss. 

In a statement, dated in June 2003, the veteran stated that 
in the Navy he served on a boat that towed target rafts for 
naval gunnery practice, which exposed him to the noise of 
naval gunfire.

Analysis 

The Board has reviewed the evidence since the rating decision 
in July 1992 and has determined that the private audiogram, 
dated in December 2002, documenting a history of excessive 
noise exposure, and the veteran's statement in support of 
claim of exposure to the noise of naval gunfire, is new and 
material evidence because the evidence relates to an 
unestablished fact necessary to substantiate the claim of 
service connection for bilateral hearing loss, that is, 
evidence that hearing loss shown after service may be related 
to an in-service injury or event, namely, exposure to 
acoustic trauma, the absence of which was part of the basis 
for the previous denial of the claim by the RO in July 1992.  
Accordingly, the claim for service connection for bilateral 
hearing loss is reopened.  

Merits Determination 

As the claim of service connection for bilateral hearing loss 
is reopened, the Board will now consider the claim on the 
merits.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(b).  

Where a veteran has served 90 days or more, service 
incurrence may be presumed for certain chronic diseases, 
including sensorineural hearing loss, if sensorineural 
hearing loss is manifested to a compensable degree within the 
year after service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

Service connection requires that there be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The veteran claims that his hearing loss is the result of in-
service exposure to excessive noise from naval gunfire.  

The veteran served aboard several ships, including a harbor 
tug, as a seaman in the Navy from April 1946 to January 1948.  
The service medical records contain no complaint, finding, or 
history of hearing loss.  On separation examination, hearing 
measured by whispered and spoken voice was 15/15 in each ear. 

On the basis of the service medical records, hearing loss was 
not affirmatively shown during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  After service, bilateral 
sensorineural hearing loss, meeting the standard of hearing 
loss under 38 C.F.R. § 3.385, was first diagnosed in July 
1991, 43 years after service and well beyond the one-year 
presumptive period for the manifestation of sensorineural 
hearing loss as a chronic disease under 38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Also, the absence of documented complaints of hearing loss 
from 1948 to 1991 weighs against continuity of symptomatology 
under 38 C.F.R. § 3.303(b).  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (It was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints).

As for service connection based on the diagnosis of bilateral 
hearing loss after service under 38 C.F.R. § 3.303(d), where 
as here, the determinative issue involves a question of 
medical causation, that is, medical evidence of an 
association or link between the current hearing loss and an 
established injury or event in service, in this case, noise 
exposure during service, competent medical evidence is 
required to substantiate the claim. 

The medical evidence of record on the question of medical 
causation consists of a VA examiner's opinion that the 
veteran's current hearing loss was not likely related to his 
service activities, which opposes rather than supports the 
claim.  This medical evidence is uncontroverted. 

As for the veteran's statements as a lay person the veteran 
is not competent to offer an opinion on a question involving 
medical causation, and consequently his statements to the 
extent that he relates his current hearing loss to noise 
exposure during service does not constitute medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 



As the Board may consider only independent medical evidence 
to support its findings, and for the reasons expressed, there 
is no medical evidence favorable to the claim of service 
connection for bilateral hearing loss, the preponderance of 
the evidence is against the claim, and the reasonable-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Tinnitus

The service medical records contain no complaint, finding, or 
history of tinnitus. 

After service, records of Kaiser Permanente, dated in 
December 2002, show that the veteran complained of left ear 
tinnitus. 

VA records, dated in January 2003, show that the veteran gave 
a several month history of tinnitus in the left ear. 

Analysis 

On the basis of the service medical records, tinnitus was not 
affirmatively shown during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  After service, tinnitus was 
first documented in 2002, more than 50 years after service.  
The absence of documented complaints of tinnitus from 1948 to 
2002 weighs against continuity of symptomatology under 
38 C.F.R. § 3.303(b).  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (It was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints).

As for service connection based on documentation of tinnitus 
after service under 38 C.F.R. § 3.303(d), where as here, the 
determinative issue involves a question of medical causation, 
that is, medical evidence of an association or link between 
tinnitus and an established injury or event in service, in 
this case, noise exposure during service, competent medical 
evidence is required to substantiate the claim.  



As the Board may consider only independent medical evidence 
to support its findings, and for the reasons expressed, there 
is no medical evidence favorable to the claim of service 
connection for tinnitus, the preponderance of the evidence is 
against the claim, and the reasonable-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b). 

Claim for Increase 

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155.  Diagnostic codes identify the various 
disabilities. 

The right knee disability currently has two separate ratings 
based on instability under Diagnostic Code 5257 and 
degenerative joint disease under Diagnostic Code 5003, which 
is based on limitation of motion under Diagnostic Codes 5260 
and 5261. 

Under Diagnostic Code 5257, a 30 percent rating is assigned 
for severe instability, which is the maximum schedular rating 
for instability. 

Evidence 

VA records from 2002 to 2004 show that the veteran was seen 
about every six months for right knee pain.  In October 2002, 
range of motion was from 0 degrees of extension to 110 
degrees of flexion.  In April 2003, range of motion was from 
5 degrees of extension to 110 degrees of flexion.  In March 
2004, range of motion was from 3 degrees of extension to 120 
degrees of flexion.

On VA examination in September 2005, the veteran complained 
of constant right knee pain, frequent locking, weakness, and 
difficulty with weight-bearing, such as walking, standing, 
kneeling, squatting, and climbing stairs.  
On physical examination, there was no heat, redness, 
swelling, effusion, drainage, abnormal movement, or 
instability.  Right knee flexion was limited to 130 degrees 
with pain at 90 degrees.  Extension was limited at -10 
degrees with pain at -30 degrees.  Right knee motion was 
limited by pain, fatigue, weakness, lack of 
endurance, and incoordination following repetitive use, with 
pain having the major functional impact.  The examiner stated 
that additional limitation of motion in degrees could not be 
determined without resort to speculation. 

Instability 

The current 30 percent rating is the maximum rating for 
severe instability under Diagnostic Code 5257.  Accordingly, 
a higher schedular rating based on instability is not 
warranted.  

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, disability 
picture is not so exceptional or unusual as to render 
impractical the application of the regular schedular 
criteria.  For this reason, the Board finds no basis to refer 
this case for consideration of an extraschedular rating.  

ORDER

As new and material evidence has been presented, the claim of 
service connection for bilateral hearing loss is reopened.  
To this extent only, the appeal is granted.  

On the determination of the merits, service connection for 
bilateral hearing loss is denied. 

Service connection for tinnitus is denied.  

A rating higher than 30 percent for residuals of a right knee 
injury with instability is denied.  

REMAND

On the claim for increase for residuals of a right knee 
injury with degenerative joint disease, on VA examination in 
September 2005, the examiner reported extension as limited at 
-10 degrees with pain at -30 degrees.  It is unclear as to 
whether the examiner was describing hyperextension or 
extension actually limited to 30 degrees with pain. 

Under 38 C.F.R. § 3.327(a), in order to verify the current 
severity of limitation of motion, this case is REMANDED for 
the following action:

1. Ensure compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

2. Schedule the veteran for a VA 
examination to determine the current level 
of limitation of flexion and extension of 
the right knee.  The claims file must be 
made available to the examiner for review. 

The examiner is asked to: 

a. Describe range of motion in degrees 
for both flexion and extension of the 
right knee, and 

b. Comment on the degree of pain or 
functional loss due pain on use or due 
to flare-ups and whether pain or 
functional loss due to pain results in 
additional limitation of flexion or 
extension and, if feasible, to describe 
the additional limitation of motion in 
degrees of flexion or extension.  





3. After the above development is 
completed, adjudicate the claim for 
increase for residuals of a right knee 
injury with degenerative joint disease.  
If the benefit sought remains denied, 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


